DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 21-25, 27-32, 34-39 and 41 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art references fail to disclose or reasonably suggest a lead-based alloy comprising, in percent by total alloy weight: 0.0090% to 0.0150% antimony; 0.0010% to 0.0300% arsenic; 0.0010% to 0.0090% tin; and balance lead and incidental impurities.  The prior art also fails to disclose a process for the production of a lead-acid battery electrode, the process comprising: mixing water and a doped leady oxide powder to produce an intermediate paste, wherein the doped leady oxide powder comprises an oxidation product of a lead-based alloy comprising, in percent by total alloy weight: 0.0090% to 0.0150% antimony; 0.0010% to 0.0300% arsenic; 0.0010% to 0.0090% tin; and balance lead and incidental impurities; mixing aqueous sulfuric acid with the intermediate paste to produce an active material precursor paste; applying the active material precursor paste to a lead-based alloy grid to produce a plate; and exposing the plate to controlled temperature and relative humidity conditions for a period of time to cure the paste on the lead-based alloy grid and produce a cured plate.  Finally, the prior art fails to disclose a process for the production of doped leady oxide, the process comprising: charging lead-based alloy ingots into a ball mill, wherein the lead-based alloy ingots comprise, in percent by total alloy weight: 0.0090% to 0.0150% antimony; 0.0010% to 0.0300% arsenic; and 0.0010% to 0.0090% tin; and balance lead and incidental impurities; milling the lead-based alloy ingots in air; oxidizing the lead-based alloy during the milling to form doped leady oxide; and forming powder particles of the doped leady oxidizing during the milling.  The closest prior art, Lam (U.S. Patent Publication 2004/0091777) teaches a process of forming a doped leady oxide powder, but fails to teach melting and atomizing, along with the specific percentage of the elements in the alloy.  The reference, Osumi (JP Publication H09-283137), teaches a lead alloy with the elements listed in the claims, but fails to teach the specific percentages of the elements.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRITTANY L RAYMOND whose telephone number is (571)272-6545. The examiner can normally be reached Monday-Friday 9 am-5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cynthia Kelly can be reached on 571-272-1526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

BRITTANY L. RAYMOND
Examiner
Art Unit 1722



/BRITTANY L RAYMOND/Primary Examiner, Art Unit 1722